United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
GRAND JUNCTION VETERANS
ADMINISTRATION MEDICAL CENTER,
Grand Junction, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 11-1440
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2011 appellant, through his attorney, filed a timely appeal of the
December 14, 2010 nonmerit decision1 of the Office of Workers’ Compensation Programs
(OWCP) denying his request for reconsideration.2 Because more than 180 days has elapsed
between the last merit decision dated September 14, 2010 and the filing of the appeal, the Board
lacks jurisdiction to review the merits of the case pursuant to the Federal Employees’
Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.

1

Appellant also appealed OWCP’s “decision” dated April 7, 2011. The Board notes that the case record does not
contain a decision issued on that date by OWCP.
2

Appellant, through his attorney, originally requested an oral argument before the Board but withdrew his request
on June 20, 2011.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 11, 2009 appellant, then a 51-year-old diagnostic radiologic technologist,4
filed an occupational disease claim5 alleging that he sustained right hip disease as a result of
lifting and moving patients. In a November 11, 2009 narrative statement, he listed his work
duties which included lifting and transporting patients weighing 90 to 400 pounds, pushing and
pulling wheelchairs of various weights and sizes that contained patients, lifting equipment
weighing 50 to 1,000 pounds, reaching, reaching overhead, bending, squatting, stooping and
continuous walking, standing and sitting on hard floors. Appellant performed these activities 5
to 40 times a week.
In a December 16, 2009 letter, the employing establishment controverted appellant’s
claim, contending that the claimed employment duties did not cause his injury.
By decision dated February 16, 2010, OWCP denied appellant’s claim, finding that he
failed to submit any medical evidence establishing a causal relationship between his condition
and established employment duties.
On February 25, 2010 appellant, through counsel, requested an oral hearing.
In medical reports dated January 23 and February 20, 2002, Dr. Michael P. Dohm, a
Board-certified orthopedic surgeon, advised that appellant had right L5 spondylolysis, right hip
capsulitis and iliopsoas tendinitis with left footballer’s ankle and possibly capsulitis. Further
evaluation was recommended to rule out a femoral hernia. Appellant was feeling much better a
few weeks after receiving an iliopsoas injection.
A March 1, 2002 report from Dr. Mark C. Mountford, a Board-certified radiologist,
indicated that he administered a successful steroid injection.
In an April 22, 2003 report, Dr. James E. Maclean, a Board-certified radiologist, stated
that appellant received right hip steroid and marcaine injections.
Reports dated May 23, 2003 through March 12, 2008 from Dr. Jeffrey M. Nakano, a
Board-certified orthopedic surgeon, advised that appellant had right hip symptoms secondary to
4

Appellant last worked for the employing establishment on December 9, 2006 and was placed off its rolls on
February 12, 2007.
5

The Board has issued a decision regarding appellant’s prior claim under File No. xxxxxx305 which OWCP
accepted for displacement of a herniated disc at C6-7 and authorized an August 26, 2003 surgery. In a November 2,
2005 decision, the Board affirmed an OWCP decision dated September 28, 2004 which found that appellant
received an overpayment in the amount of $3,076.26 for which he was at fault. Docket No. 05-1090 (issued
November 2, 2005). The cervical claim is not currently before the Board and will not be addressed in this appeal.

2

moderate degenerative changes. Appellant’s symptoms may also have been caused by lumbar
radiculopathy, meralgia paresthetica or increased activity. His ankle symptoms were secondary
to anterior impingement. Dr. Nakano noted that appellant underwent right hip surface
replacement and advised that a subsequent x-ray demonstrated a satisfactory appearance of the
hip replacement.
In reports dated June 2, July 21 and August 28, 2006, Dr. Roy E. Erb, a Board-certified
radiologist, stated that he successfully treated appellant’s right hip degenerative joint disease,
synovitis and pain with injections.
An unsigned report dated September 20, 2006 noted appellant’s complaints of back,
knee, hip and ankle pain. Appellant received an injection in his hip.
In reports dated September 21, 2006, Dr. Cynthia M. Kelly, a Board-certified orthopedic
surgeon, advised that appellant had several right hip conditions, including degenerative disc
disease secondary to avascular necrosis (AVN). On December 13, 2006 she performed right
Birmingham hip arthroplasty with no complications to treat his right hip degenerative arthritis.
In reports dated March 19 to June 22, 2010, Dr. Kelly stated that she performed left Birmingham
hip arthroplasty to treat appellant’s left hip pain. Appellant was doing well post surgery and
could return to work at any point.
In a report dated November 15, 2006, Rhonda Haver, a physician’s assistant, stated that
appellant was scheduled to undergo total hip arthroplasty on December 13, 2006. Appellant
would be off work for a minimum of three weeks followed by an evaluation to determine his
ability to perform light-duty work.
Reports dated December 13, 2006 from Dr. Kim I. McMillin, a Board-certified
radiologist, stated that x-rays of appellant’s right hip showed right total hip arthroplasty.
Appellant submitted hospital laboratory tests results dated December 18, 2006.
In a December 20, 2006 note, W. Etenburn, a physician’s assistant, stated that appellant
was treated in a hospital emergency room for a headache and leg symptoms. Diagnostic test
results were normal. Appellant’s headache and leg symptoms had improved. In a January 25,
2007 report, B. Etenburn, a physician’s assistant, advised that appellant was status post right hip
resurface replacement. Appellant was unable to work for six weeks.
In a February 3, 2010 report, Dr. Christopher B. Ryan, a Board-certified physiatrist,
obtained a history of appellant’s right hip condition, medical treatment, employment background
and physical activities. He reviewed appellant’s description of his work duties at the employing
establishment. Dr. Ryan listed his findings on physical examination and advised that appellant
had right hip osteoarthritis. He opined that the diagnosed condition was causally related to
appellant’s work duties which accelerated the need for total hip arthroplasty. Dr. Ryan
concluded that appellant had 21 percent impairment of the right lower extremity under the
American Medical Association, Guides to the Evaluation of Permanent Impairment.
In a May 5, 2010 report, Dr. Barry A. Schoelch, a Board-certified radiologist, indicated
that a left hip x-ray revealed no fracture, subluxation or dislocation with only minimal joint space
3

narrowing. Also, on May 5, 2010 Dr. Zubeir N. Jaffer, a Board-certified radiologist, obtained a
history that appellant had undergone left hip resurfacing. He stated that a left hip x-ray
demonstrated postsurgical changes with skin staples and a surgical drain.
A document dated May 20, 2010 listed appellant’s medications. A February 23, 2010
information sheet listed the policies of Rocky Mountain Orthopedic Associates.
In a September 14, 2010 decision, OWCP’s hearing representative affirmed, as modified,
the February 16, 2010 decision to reflect that appellant performed the physical requirements of
his work duties for a lesser percentage of time than alleged. She, however, found that the
medical evidence did not establish that his right hip condition was causally related to the
established work duties.
By letter dated November 2, 2010, appellant, through counsel, requested reconsideration.
He submitted duplicate copies of Dr. Dohm’s January 23, 2002 report, Dr. Mountford’s March 1,
2002 report, Dr. Nakano’s May 23, 2003 to March 12, 2008 reports, Dr. Erb’s June 2 to
August 28, 2006 reports, the September 20, 2006 unsigned report, Dr. Kelly’s September 21,
2006 to June 22, 2010 reports, Ms. Havre’s November 15, 2006 report, Dr. McMillin’s
December 13, 2006 report, the December 20, 2006 through March 24, 2008 notes
of W. Etenburn and B. Etenburn, the February 23, 2010 information sheet from Rocky Mountain
Orthopedic Associates, Dr. Schoelch’s and Dr. Jaffer’s May 5, 2010 reports and the May 20,
2010 list of medications.
In a June 10, 2002 report, Dr. Larry D. Tice, a Board-certified neurosurgeon, advised that
based on a computerized tomography scan, lumbar puncture, cerebral angiogram and magnetic
resonance imaging (MRI) scan of the cervical spine and brain, appellant had subarachnoid
hemorrhage suspect and headaches.
In an April 22, 2003 report, Dr. Maclean administered a steroid and marcaine injection
into appellant’s right hip. Also, on April 22, 2003 Dr. Randall H. Gehl, a Board-certified
radiologist, advised that a cervical MRI scan demonstrated a slightly progressive right
interforaminal disco-osteophytic bulge at C6-7.
In a September 13, 2006 note, Dr. Nakano advised that an MRI scan revealed that
appellant had evidence of AVN.
In an October 21, 2010 report, Dr. Ryan reviewed appellant’s medical records, including
the notes of Dr. Dohm and Dr. Nakano regarding his worsening left ankle symptoms and right
hip pain and again concluded that appellant’s right hip condition and resultant surgery were
employment related. He stated that it was well accepted that pressure over an osteoarthritic joint
would accelerate the degeneration which occurred in appellant’s case. Standing, walking,
squatting and weighting the hip, such as transferring a patient or carrying heavy objects would
accelerate the wear and tear of an osteoarthritic joint. Dr. Ryan opined that appellant’s
preexisting symptoms at least accelerated the degenerative process. If appellant had a normal
hip then his described work duties would not necessarily contribute to his osteoarthritis.
However, Dr. Ryan stated that, once a patient became symptomatic and the diagnosis of
osteoarthritis was suggested, activities, such as those of appellant placed a greater load on his hip

4

joint, worsening the fissure and degenerating the articular cartilage. He advised that his left
ankle pain was not work related. Dr. Ryan noted Dr. Dohm’s finding that appellant’s
footballer’s ankle was sustained during a karate exercise. Although this condition was not work
related, appellant’s right leg would be weighted to take the weight off his left ankle which would
accelerate the wear and tear of his right hip, especially in performing his described work duties.
Dr. Ryan stated that the pathology incurred was “microtrauma.” The osteoarthritic cartilage
became damaged and could not repair itself; and the wearing down process occurred faster than
the body could rebuild the cartilage. Thus, Dr. Ryan concluded that the damage progressed to
destroy the joint and the total joint arthroplasty was the only remedy.
In a December 14, 2010 decision, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was duplicative and repetitious in nature and not relevant to
the causal relation issue and, thus, insufficient to warrant a merit review of his claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA6 its
regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
In a November 2, 2010 request for reconsideration, appellant disagreed with OWCP’s
hearing representative’s September 14, 2010 decision, which found that he did not sustain a right
hip condition causally related to the established work duties. On December 14, 2010 OWCP
found that the evidence submitted by appellant was duplicative and repetitious in nature and not
relevant to the causal relation issue and, therefore, was insufficient to warrant further merit
review. In this regard, the Board finds that the resubmission of reports by Drs. Dohm,
Mountford, Nakano, Erb, Kelly, McMillin, Schoelch and Jaffer do not warrant a merit review.
As the Board has held, evidence which is repetitious or duplicative of that already in the case
record is of no evidentiary value in establishing a claim and does not constitute a basis for
reopening a case.9

6

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(1)-(2).

8

Id. at § 10.607(a).

9

See Eugene F. Butler, 36 ECAB 393 (1984).

5

The reports of the physician’s assistants do not constitute relevant and pertinent new
evidence as physician’s assistants are not physicians as defined in FECA.10 Similarly, the reports
of diagnostic tests conducted by Drs. Tice, Gehl and Nakano are also irrelevant in that they do
not address the threshold issue of the causal relationship between his alleged hip condition and
factors of his federal employment.
Appellant also submitted Dr. Ryan’s October 21, 2010 report. Although this evidence
reiterated Dr. Ryan’s February 3, 2010 opinion that appellant’s right hip osteoarthritis and
resultant surgery were due to his work duties, he provided medical rationale in support of his
conclusion. This medical evidence explains the causal relationship between the established
employment-related duties and the diagnosed condition and, thus, is relevant to the issue of
whether OWCP properly denied appellant’s claim for compensation. As such, Dr. Ryan’s
October 21, 2010 report constitutes relevant and pertinent new evidence not previously
considered and is sufficient to require OWCP to reopen appellant’s claim for consideration of the
merits.11 The Board finds, therefore, that OWCP improperly refused to reopen his case for
further review of the merits.
To obtain merit review, appellant is not required to submit evidence sufficient to establish
his claim. He need only provide evidence that is relevant and pertinent and not previously
considered by OWCP.12 Dr. Ryan’s report meets these requirements. The case will, therefore,
be remanded for consideration of his October 21, 2010 report. Following any further
development of the issue, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s claim for further
review of the merits under 5 U.S.C. § 8128(a) in its December 14, 2010 decision.

10

5 U.S.C. § 8101(2).

11

Id. at § 10.606(b)(2).

12

Billy B. Scoles, 57 ECAB 258 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: December 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

